Citation Nr: 0307868	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right wrist fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder residual scar with a retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from a rating decision in May 1998 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a decision by the Board in September 
1985 denied entitlement to service connection for residuals 
of a shell fragment wound of the right shoulder and for 
residuals of a fracture of the right wrist.  The Board's 
September 1985 decision is final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  In February 1997 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal ensued.

On July 18, 2000, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
BVA and a transcript of that hearing is of record.  In 
November 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in February 2003.                 


FINDINGS OF FACT

1.  A decision by the Board in September 1985 denied 
entitlement to service connection for residuals of a shell 
fragment wound of the right shoulder and for residuals of a 
fracture of the right wrist.

2.  Additional evidence received since September 1985 is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.

3.  The veteran has current disabilities of the right wrist 
and right shoulder that are related to injuries sustained 
during service.


CONCLUSIONS OF LAW

1.  A decision by the Board in September 1985, denying 
entitlement to service connection for residuals of a shell 
fragment wound of the right shoulder and for residuals of a 
fracture of the right wrist, is final.  38 U.S.C.A. § 7104(b) 
(West 2002).

2.  Evidence added to the record since September 1985 is new 
and material, and claims of entitlement to service connection 
for residuals of a shell fragment wound of the right shoulder 
and for residuals of a fracture of the right wrist are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Residuals of a fracture of the right wrist were incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

4.  A right shoulder residual scar with a retained foreign 
body was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claims 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claims, further evidence to substantiate the claims is not 
needed.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

The evidence of record at the time of the Board's September 
1985 decision included: the veteran's service medical records; 
his application for compensation or pension in which he stated 
that he was making a claim for shrapnel in the right shoulder 
and a broken right wrist; a photograph of the veteran in which 
he appeared to have a cast on his right forearm; reports of VA 
X-rays and a VA examination in April 1985; and statements by 
the veteran.

The veteran's service medical records, including a report of 
an examination for service separation in January 1972, were 
silent for any injuries to the right upper extremity.  In his 
statements, the veteran said that he sustained a fracture of 
the right wrist and a shrapnel injury to his right shoulder in 
Vietnam in 1971.  The VA X-rays in April 1985 showed a small 
metallic fragment in the soft tissues of the right axilla and 
a fracture and separation of the styloid process of the right 
ulna.  The X-rays were of the right shoulder and right wrist 
were otherwise negative.

The basis of the Board's denial of the veteran's claims in the 
decision of September 1985 was that there was no medical 
evidence to show that the abnormalities shown on VA X-rays in 
April 1985 were attributable to injuries while the veteran was 
on active duty.

The additional evidence added to the record since September 
1985 includes lay statements by the veteran's mother and by 
his wife and records of the United States Army Criminal 
Investigation Command (CID).

In a February 1999 statement, the veteran's mother stated that 
she received the photograph of the veteran with his arm in a 
cast from him when he was in Vietnam and that he wrote her at 
that time that he had fallen and broken his right wrist.  In 
her statement, the veteran's wife said that his mother showed 
her the photograph in question while the veteran was in 
Vietnam and told her that the veteran had fallen and broken 
his wrist.

Records obtained from the Army CID documented an investigation 
of an incident in Vietnam in November 1971 when the veteran 
shot a soldier of the Army of the Republic of Vietnam.  The 
records showed that the veteran was investigated for attempted 
murder, but a court martial was not convened and the charges 
against the veteran were dropped.  The records also showed 
that, after the veteran shot the Vietnamese soldier, the 
Vietnamese soldier threw a fragmentation grenade at the 
veteran.  The CID records contain a medical note that the 
veteran was brought to a medical facility in November 1971 by 
military police with an open wound to the right shoulder.  The 
veteran told the service department physician at that time 
that his wound was from a fragmentation grenade, and the 
physician noted that he had no reason to doubt the veteran's 
account.  The veteran's wound was dressed and he was referred 
to another facility.

The Board finds that this additional evidence is probative as 
to the basis of the prior final denial of the veteran's 
service connection claims in that the lay statements and the 
Army CID records tend to confirm the veteran's contention that 
he sustained a shrapnel wound to the right shoulder and a 
fracture of the right wrist during active service in Vietnam.  
The additional evidence is thus new and material, and the 
veteran's service connection claims are reopened and will be 
considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2001).

Private X-rays in April 2002 showed a metallic density in the 
right axilla and findings suggestive of an old chip fracture 
of the right ulna.  These X-ray findings indicate that the 
veteran has current disabilities of the right wrist and right 
shoulder.

The Board finds that the statements by the veteran, his 
mother, and his wife concerning his injuries in service are 
credible.  The Board notes that the findings on VA X-rays in 
April 1985 and on private X-rays in April 2002 were 
essentially the same and were consistent with the veteran's 
account of his injuries in Vietnam.  The Board concludes that 
the veteran's current disabilities of the right wrist and 
right shoulder are related to the injuries in service.  

With regard to the injury to the veteran's right shoulder in 
service under the circumstances set forth above, the Board 
notes that a regulation provides that in line of duty means an 
injury or disease incurred or aggravated during a period of 
active military service unless such injury or disease was the 
result of the veteran's own willful misconduct.  See 38 C.F.R. 
§ 3.1(m) (2002).  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  See 
38 C.F.R. § 3.1(n) (2002).  The veteran has stated that he was 
defending himself when he shot the Vietnamese soldier who then 
wounded his right shoulder.  Because the Army CID records show 
that the veteran was not convicted of any crime in that 
incident and the service department did not find that his 
right shoulder injury was not in line of duty, the Board finds 
that there is an insufficient basis at this time to find that 
his residuals of a shrapnel wound to the right shoulder were 
not incurred in line of duty.  Therefore, the circumstances 
surrounding the inservice injury to the veteran's right 
shoulder injury are not a bar to compensation for the residual 
disability resulting from that injury.

As the preponderance of the credible evidence shows that the 
veteran has right wrist and right shoulder disabilities which 
were incurred in service, entitlement to service connection 
for residuals of a right wrist fracture and for a right 
shoulder residual scar with a retained foreign body is 
established.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


ORDER

Service connection for residuals of a right wrist fracture is 
granted.

Service connection for a right shoulder residual scar with a 
retained foreign body is granted.



	                        
____________________________________________
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

